ORDER

At issue in this case is whether the defendant-appellee, Joe Bill Whipker, could lawfully serve Bartholomew county both as a county police officer and as a member of its county council. The trial court and Court of Appeals held in favor of Whipker. This Court granted transfer, thus vacating the Court of Appeals opinion pursuant to Appel*20late Rule 11(B)(3), and assumed jurisdiction over the appeal.
The Court takes judicial notice of the fact that Whipker was defeated in his party’s primary election for candidates to the general election for county council at large seats. See Bartholomew County Election Summary Report (May 8,1996). As of January 1, 1997, Whipker is no longer a member of the Bartholomew county council. See Bartholomew County Election Summary Report (November 5,1996). A majority of the Court therefore is of the view that the appeal should be dismissed as moot. A minority of the Court has concluded that the petition to transfer was improvidently granted.
The appeal is dismissed as moot.
The Clerk is directed to send copies of this order to the Honorable John T. Sharpnaek, Chief Judge of the Indiana Court of Appeals; to the Honorable Patricia Riley, Judge of the Indiana Court of Appeals; to the Honorable James Kirsch, Judge of the Indiana Court of Appeals; to the Honorable Linda Chezem, Judge of the Indiana Court of Appeals; to the Bartholomew Circuit Court; to Special Judge William G. Sleva; to West Publishing Company; and to all counsel of record.
/s/ Randall T. Shepard
Randall T. Shepard (for the Court) Chief Justice of Indiana
DICKSON, SELBY, and BOEHM, JJ., vote to dismiss the appeal as moot;
SHEPARD, C.J., and SULLIVAN, J., vote to vacate the order granting transfer.